Citation Nr: 0722494	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-21 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Eligibility for restoration of dependency and indemnity 
compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from March 1961 to June 1963.  
He died in August 1995.  The appellant was his widow, and is 
now remarried.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 letter decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying restoration of DIC benefits. 

In May 2007 the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is contained in the claims folder.


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1964.

2.  The appellant's marriage to the veteran was terminated by 
his death in August 1995, and the appellant was subsequently 
awarded DIC benefits.

3.  The appellant remarried in May 2000, and has been married 
to the same spouse ever since.

4.  At the time of her remarriage, the appellant was under 
the age of 57 years.

5.  The appellant's DIC benefits were correctly terminated at 
the time of her remarriage, and there is no basis in law for 
restoratation of her entitlement.


CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of a veteran, as a matter of law.  38 
U.S.C.A. § 103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.50, 
3.55 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The claim for restoration of DIC benefits must herein be 
denied as a matter of law, based on the absence of any 
dispute as to the relevant facts.  38 U.S.C.A. 
§ 103(d)(2)(B).  Specifically, the appellant does not dispute 
that following the death of her husband, the veteran, she 
remarried to her current spouse in May 2000 when she was less 
than 57 years of age.  The appellant's claim for restoration 
of DIC benefits is thus a dispute with the governing law and 
regulations, and not with the facts to support her claim. 

Absent a basis in the law and regulations for restoration of 
DIC benefits, there is no reasonable possibility that 
additional notice and development assistance will further the 
claim.  Hence, any question of prejudice to the appellant due 
to inadequate notice and assistance in development of the 
claim is obviated.

II.  Claim for Restoration of DIC Benefits

The relevant facts in this case are not in dispute. The 
veteran served on active duty from March 1961 to June 1963.  
The appellant and the veteran were married in January 1964.  
The veteran died in August 1995, and the appellant was 
awarded DIC benefits effective August 1995.  The DIC benefits 
were terminated upon her remarriage in May 2000.  At the time 
of her remarriage, the appellant was 54 years of age.  The 
appellant is still married to the same spouse from that 
remarriage.  (While the appellant at her May 2007 hearing 
addressed hypothetical questions concerning divorce from, and 
remarriage to, her current spouse, she did not report any 
divorce from her current spouse or the pendency of any 
divorce proceedings.)  

The appellant is claiming that her DIC benefits should be 
restored based on an amendment to Title 38 of the United 
States Code, effective January 1, 2004, which states that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of certain benefits, specified 
in paragraph (5), to such person as the surviving spouse of 
the veteran.  38 U.S.C.A. § 103(d)(2)(B).

The benefits listed under the aforementioned paragraph (5) 
are dependency and indemnity compensation, medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  Id. at (d)(5).

An individual whose remarriage was before the date of the 
enactment of this amendment and after the individual attained 
age 57, shall be eligible for such benefits if the individual 
submits an application no later than the end of the one year 
period after the enactment of the statutory amendment.  See 
Pub. L. No 108-183, 117 Stat. 2653 (2003).

The record shows that the appellant was under the age of 57 
when she remarried in May 2000.  The appellant has not 
asserted otherwise.  Therefore, this amendment is not 
applicable to her.  The amendment clearly and unambiguously 
states that the remarriage must take place after age 57.  The 
Board notes that legislation was proposed that would reduce 
the age requirement to 55; however, if enacted, this 
legislation would have still not been applicable to the 
appellant, since she was less than 55 years of age at the 
time or her remarriage in May 2000.  See H.R. 1462, 109th 
Cong. (2005).

The Board acknowledges the physical and emotional pain 
suffered by the appellant when she lost her first husband, 
the veteran.  The VA also acknowledges and is grateful for 
the care and companionship she afforded him during that 
marriage, having recognized by the past award of DIC 
benefits, effective August 1995, that the veteran was totally 
disabled for the ten years immediately preceding his death.  
See 38 U.S.C.A. §  1318(b).  However, unfortunately, the 
Board has no option but to decide this case in accordance 
with the applicable law.  Thus, the appellant's claim must be 
denied. 

The Board may not grant a benefit that the appellant is not 
eligible to receive under statutory law.  See Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  In other words, Congress enacts Federal 
laws authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, he or she 
is not entitled to the benefit; and the benefit cannot be 
awarded, regardless of the circumstances.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while 
sympathetic to the appellant's arguments, is unable to find a 
legal basis for restoration of DIC benefits.

The appellant points out that the applicable law 
discriminates on the basis of age against veterans' widows 
who were receiving DIC benefits but then remarried before the 
age of 57.  That may be a sympathetic argument, but VA does 
not enact the laws of the United States; Congress does.  
Because the applicable VA benefit law is crafted in that 
manner, the Board is powerless to afford the appellant the 
restoration of DIC benefits she seeks.  See Sabonis, supra.  
While VA law and regulations prohibit discrimination on the 
basis of age with regard to any program or activity receiving 
Federal VA funding, Federal statutes which themselves 
discriminate on the basis of age are excluded from 
application of those anti-discrimination provisions.  See 42 
U.S.C.A. §§ 6101-6107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 18.501, 18.502(b)(1) (2006).  


ORDER

Restoration of DIC benefits is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


